Motion granted; Abatement Order filed November 3, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00546-CV
                                    ____________

                         SHANNON CURTIS, Appellant

                                          V.

                             CHAD BAKER, Appellee


                    On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-47231

                             ABATEMENT ORDER

      On October 6, 2016, appellant filed a motion to abate this appeal for sixty
days. Appellant, through recently-appointed pro bono counsel, seeks abatement in
order to secure a free copy of the record below as well as to resolve any finality
issues in the trial court that may render this appeal premature. The motion is granted.
Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until January 3, 2017. The appeal will be reinstated on this court’s
active docket at that time. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                        PER CURIAM



Panel consists of Justices Busby, Donovan, and Brown.